Citation Nr: 0514303	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-00 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for periodontal disease, 
with loss of teeth including trauma.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to 
January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

VA regulations provide special criteria for service 
connection claims concerning dental disorders.  Treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 38 
C.F.R. § 17.161.  38 C.F.R. § 3.381(a).  Outpatient dental 
treatment may be authorized by the chief of dental services 
for beneficiaries to the extent prescribed and in accordance 
with the applicable classification and provisions set forth 
in the regulation.  38 C.F.R. § 17.161.  The rating activity 
will consider each defective or missing tooth and each 
disease of the teeth and periodontal tissues separately to 
determine whether the condition was incurred or aggravated in 
line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  38 C.F.R. § 3.381(b).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c).

However, the following will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service-connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).

In this case, the veteran has asserted that on May 31, 1989, 
during service, she underwent major surgery in which all but 
six teeth were removed.  A review of her dental records from 
service (which were received by the RO in September 2003 and 
are included in the claims file separate from other service 
medical records) indicate that she was hospitalized on May 
30, 1989 and that she was treated in regard to teeth #1-14, 
16, 23-26, and 29 on the following day.  An earlier dental 
treatment entry on the same page, dated May 22, 1989, shows 
periodontal surgery on teeth #18, 20-22, 27, 28, and 31.  It 
is not clear to the Board what exactly this treatment 
entailed or whether any extractions from those dates resulted 
from the veteran's well-documented periodontal disease.  The 
Board would point out that both May 22, 1989 and May 31, 1989 
fell more than 180 days after her date of entry into active 
service on November 2, 1988.

Before the Board can reach a determination on the veteran's 
claim, it is necessary that she be afforded an examination, 
with a claims file review, addressing the nature and etiology 
of her disorder.  Accordingly, this case is REMANDED to the 
RO for the following action:

1.  The veteran should be afforded a VA 
dental examination addressing the nature 
and etiology of her claimed loss of teeth 
during service.  The examiner should 
review the entire claims file, including 
all in-service dental records (received 
in September 2003) in conjunction with 
the examination.  The examiner should 
then clearly state which of the veteran's 
teeth were extracted during service and 
what the exact dates of extraction for 
each tooth were.  For all noted 
extractions, the examiner must provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) that such extractions 
were attributable to the veteran's 
periodontal disease in service.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

2.  Then, the claim of entitlement to 
service connection for periodontal 
disease, with loss of teeth including 
trauma, should be readjudicated.  If this 
claim remains denied in full or in part, 
the veteran and her representative must 
be furnished with a Supplemental 
Statement of the Case and given a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


